 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational College of BusinessandAmerican FederationofTeachers,AFL-CIO,Petitioner.Case18-RC-8307November 9, 1970DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer W. Allen Erickson ofthe National Labor Relations Board. Following thehearing, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, andby direction of the Regional Director for Region 18,this case was transferred to the Board for decision.Thereafter, the Petitioner and the Employer filedtimely briefs, which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The National College of Business is a SouthDakota corporation. Since 1963 it has been privatelyowned, and operated for profit, by Harold D.Buckingham who, with his family, owns 99 percent ofits stock. He is chairman of the board. The corpora-tion's principal activity is operation of the school,'whose instructional facilities are located in RapidCity, South Dakota.The corporation's gross receipts for the fiscal yearending May 31, 1969, were over $1,100,000, of whichmore than $900,000 came from tuition, dormitoryincome, and book sales. During the same period, thecorporation purchased approximately $50,000 worthof books (for resale to students) directly fromsuppliers outside the State of South Dakota. AlsoIDuring the fiscalyearwhichended May 31, 1969, the Tip Top Moteland Restaurant,owned and operatedby the school,had gross receipts of$217,427.One fourth of that amountderivedfrom its partial use as adormitoryfor the school,and three fourths, from its use as a motelfacilityopen to the generalpublic. At thehearing(May 28, 1970),Buckinghamtestified that the motel was originallypurchasedtomeet a dormitoryshortage.He further testified that, at the end of the fiscalyear,May 31,1970, "(i Itwill eitherbe purchased by me individuallyor I may sell it tosomebody else." The corporation recently let constructioncontracts fordormitoryfacilitiesworth about $600,000 to accommodate an additional146 students.2VeteransAdministration(about 100 students), Bureau of Indianduring that period the corporation paid $12,672, forthe rental of variousbusinessmachines, to in-staterepresentatives of suppliers located outside the State.Student enrollment during the fall, winter, and springquarters of 1969-70, was 893, 765, 699, respectively, asubstantial number coming from out-of-State.Federal and State government agencies sponsoredover 200 students 2 during the 1969-70 school year, forwhom these agencies paid the school, directly orthrough the student, tuition exceeding $200,000.These agencies also paid the school, directly orindirectly, about $35,000 for dormitory charges forsome of these students.The school offers course programs ranging from 1 to4 years, for which it awards diplomas, associatedegrees, or bachelor degrees. These course programsinclude accounting, business administration, juniorbusiness administration, general business, data proc-essingmanagement, computer science, computerprogramming, secretarial training (executive,legal,medical, senior, private), stenographic and officemachines, and airline career courses. Graduationfrom high school, or passing an equivalency examina-tion, is a requirement for admission to the school.The school uses a wide area telephone service(WATS) covering a 10-State area surrounding SouthDakota. Although the record does not show thespecific amount the corporation pays for the WATSsystem, its total telephone and telegraph expense,which includes the WATS line, was $23,761 for thefiscal year ending May 31, 1969. The WATS system isused byl.31 the i school ^ for, Iinter,alia,,job placementcalls.3The foregoing makes plain that the Employer isengaged in the sale of a service (training andeducation) and its operations have substantail impacton commerce. Its volume of business satisfies existingBoard jurisdictional standards for both retail andnonretail enterprises.We find, accordingly, that theEmployer is an employer engaged in commercewithin the meaning of the Act, and conclude that,because its volume of business exceeds the minimumamounts required under the aforementioned stand-ards, it will effectuate the purposes of the Act to assertjurisdiction in this proceeding.4Affairs (about 20),Work Incentive Program(about 25),Service to the blind(about 15),and State vocational rehabilitation(about 40).3According to the NCB Catalog for1968-70(Petitioner's Exh.2), eachstudent is requiredshortlybefore graduation"to take any Civil Service orStateMerit Examination for which he is qualified....Our interest in thismatter is very keen because the success of our institution depends in largemeasure on the achievements of our graduates and on their continuingsuccess in the business world."The catalog also notes that the school"keeps in touch with the employment needs of hundred of firms" andworks closely with State Employment Services.4Even when the Board was not asserting jurisdiction over nonprofiteducationalinstitutions,itregularly,albeitinfrequently,asserted186 NLRB No. 76 NATIONAL COLLEGE OFBUSINESS2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.Based on the agreement of the parties, we findthat the following employees of the Employerconstitute a unit appropriate for the purposes ofjurisdiction over for-profit employers engaged in educational activities. See,e.g ,Henry Ford Trade School,58 NLRB 1535,Federal Electric Corp.,162NLRB 512;Training Corporation of America,Inc.,162 NLRB 286.5 In order to insure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a hst of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156NLRB 1236;N LR B.v.Wyman-Gordon Company,394 U S 759 Accordingly,it is hereby directed that an election eligibility491collective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time teaching facultyof the Employer; excluding all nonprofessionalemployees, substitute teachers, guards and super-visors as defined in the National Labor RelationsAct, as amended.[Direction of Elections omitted from publication.]list,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 18 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances.Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.